EXHIBIT 10.3




EMPLOYMENT AGREEMENT

        THIS AGREEMENT is effective March 1, 2005 and replaces the Employment
Agreement entered into on September 1, 2004 as amended on February 7, 2005.


BETWEEN:

  THE NEPTUNE SOCIETY, INC. a Florida corporation having its offices at 4312
Woodman Avenue, Third Floor, Sherman Oaks, CA 91423;


  (the “Company”)



AND:

  JAMES FORD, an individual having his residence at 5210 Premiere Hills Circle,
#233, Woodland Hills, CA 91364


  (the “Employee”)


        WHEREAS, the Company wishes to obtain the services of the Employee, and
the Employee is willing to provide his service to the Company upon the terms and
conditions set forth in this Agreement.

        NOW THEREFORE, in consideration of the premises and mutual covenants and
agreements herein set forth, the parties hereto mutually covenant and agree as
follows:


CONTRACT FOR SERVICES

1.     The Company hereby engages the Employee to act as the Chief Operating
Officer of the Company and shall perform all duties incident to such position of
Chief Operating Officer and other duties as may reasonably be required from time
to time by the C.E.O., C.F.O. or President of the Company.

2.     The Employee shall provide the services at the time and in the manner set
forth herein. The Employee shall perform his duties out of the Sherman Oaks,
California office or Florida office of the Company, but the Company may, at its
discretion, direct that the duties be provided on occasion in other locations.
The Employee shall perform his duties as long as a suitable work permit is in
effect from the appropriate governing authorities.


VACATION

3.     Under this Agreement, the Employee is entitled to four weeks vacation per
year.


FEES AND EXPENSES

4.1     In consideration of the Employee providing his services as Chief
Operating Officer, the Company shall pay to the Employee an annual salary of
$170,000 during the first year of this agreement, $176,800 during the second
year of this agreement, and $183,872 during the third year of this agreement.

The Company shall provide directly to the Employee, at no cost medical or health
benefits as described in the Neptune Employee Manual. The Employee will be
directly responsible for all necessary travel, auto, and any other expenses
incurred by the Employee in connection with the provision of the services
hereunder, however, expenses required to be paid by the Company for specifically
required Company work, the Employee shall furnish statements and receipts as a
requirement for reimbursement.



--------------------------------------------------------------------------------



4.2     Annual Bonus. In addition to the annual compensation set forth in
paragraph 4.1, and conditioned on the Employee being employed by the Company on
December 31 of the applicable year, the Employee shall be eligible to earn an
annual bonus of up to a maximum of 60% of the Employee’s annual compensation
(the “Annual Bonus”). The Annual Bonus shall be calculated based on achievement
of yearly goals to be set by the Board of Directors on or before December 31st
of each year. The Annual Bonus, if any, shall be paid to the Employee on or
before March 31st of the calendar year following the year in which the goals are
achieved even if the Employee is no longer employed by the Company on March
31st. For the calendar year 2005, the goals set by the Board of Directors and
the manner of calculating the Annual Bonus are attached hereto as Appendix A.

4.3     Long Term Incentive.

  (1)     For purposes of this paragraph, the capitalized terms shall have the
meanings set forth below:


  (a)     “EBITDA” means Earnings Before Interest, Taxes, Depreciation and
Amortization, calculated in accordance with U.S. Generally Accepted Accounting
Principles. However, extraordinary or non-recurring expenses such as costs
associated with the opening of a new office shall not be included in the EBITDA
for purposes of this paragraph.


  (b)     “Termination Date” means the date on which Employee’s employment
terminates or the date on which this Agreement expires.


  (c)     “Employment Period” means the period of time between the Effective
Date of this Agreement and the Termination Date.


  (d)     “Value” means EBITDA for the fiscal year ended immediately prior to
the Termination Date, multiplied by 8.


  (e)     “Base Value” means EBITDA for the year ended December 31, 2004,
multiplied by 8. For purposes of this Agreement, EBITDA for the year ended
December 31, 2004 is deemed to be $3,125,000, and Base Value is deemed to be
$25,000,000.


  (f)     “Increased Value” means the positive difference between Value and Base
Value.


  (2)      In addition to the annual compensation set forth in paragraph 4.1,
Employee shall earn a one-time bonus equal to .75% of the Increased Value (the
“Bonus Amount”). The Bonus Amount shall be paid in full within ninety (90) days
of the Termination Date. For purposes of example only, in the event the
Termination Date is February 28, 2008, and EBITDA for the fiscal year ended
immediately prior to February 28, 2008 is $6,000,000, Employee’s bonus shall be
equal to $172,500, i.e., [($48,000,000-$25,000,000) x .75% = $23,000,000 x .75%
= $172,500]


  (3)     No Bonus Amount shall be earned by Employee or be payable hereunder in
the event that:


  (a)     Employee is terminated for cause; or


  (b)      During the Employment Period, the Value of the Company has not
increased by a minimum of 15% per year (as averaged over the Employment Period).



--------------------------------------------------------------------------------




CONFIDENTIAL INFORMATION

5.     The Employee shall well and faithfully provide the service to the
Company, and use his best efforts to promote the interest thereof and shall not
disclose (either during the term of this Agreement or at any time thereafter)
the private affairs of the Company or any trade secret of the Company, to any
persons other than the Management of the Company, or as required in the normal
course of business and shall not use (either during the continuance of this
Agreement or at any time thereafter) for his own purposes, or for any purposes
other than those of the Company, any information he may acquire with respect to
the Company’s affairs. The Employee further agrees to execute such further and
other agreements concerning the secrecy of the affairs of the Company or of any
companies with which the Company is affiliated or associated, as the Management
of the Company shall reasonably request. Furthermore, without restricting the
generality of the foregoing, the Employee shall not either during the term of
this Agreement or any time thereafter, directly or indirectly divulge to any
person, firm or corporation:

  (a)      any intellectual property, proprietary information, know-how, trade
secrets, processes, product specifications, new product information or methods
of doing business acquired in the course of providing the services hereunder;


  (b)      any information with respect of Company personnel or organization, or
any of the financial affairs or business plans of the Company; or


  (c)      any information in respect of Company pricing policies, sales
statistics, sales and marketing plans and strategies, profits, costs, or
sourcing of clients.



TERM OF AGREEMENT

6.     This Agreement shall become effective on the 1st day of March 2005, and
shall continue until February 28, 2008 unless terminated upon mutual consent of
the Employee and the Company, or until termination by the Employee or the
Company in accordance with Sections 7 or 8, whichever is earlier.


BREACH OF AGREEMENT

7.     Without prejudice to any remedy the Company may have against the Employee
for any breach or non-performance of this Agreement, the Company may terminate
this Agreement, subject to Section 11, for breach by the Employee at any time
effective immediately and without notice and without any payment for any
compensation either by way of anticipated earnings or damage of any kind to him
whatsoever, save and except in respect of fees payable to the date of such
termination. For the purposes of this paragraph, any one of the following events
shall constitute breach of this Agreement sufficient for termination, provided
however, that the following events shall not constitute the only reasons for
termination:

  (a)     being guilty of any dishonesty or gross neglect in the provision of
the services hereunder; or


  (b)      being convicted of any criminal offense, other than an offense which
in the reasonable opinion of the Company does not affect his position as a
representative of the Company; or


  (c)      becoming bankrupt or making any arrangement or composition with his
creditors; or


  (d)      alcoholism or drug addiction of the Employee which impairs his
ability to provide the services required hereunder; or



--------------------------------------------------------------------------------



  (e)      excessive and unreasonable absence of the Employee from the
performance of the services for any reason other than for absence or incapacity
specifically allowed hereunder.


  (f)      The breach of any clause or term, including but not limited to
Section 6 of this Agreement and the attached Addendum (if any) to this Agreement



TERMINATION

8.1     The Employee shall be entitled to terminate this Agreement, at any time
by giving 4 weeks notice in writing to the CEO., CFO or President of the
Company.

8.2     The Company shall be entitled to terminate this Agreement at any time
without cause by giving Employee four (4) weeks notice in writing of the
termination. In the event that Employee’s employment is terminated without
cause, the Company shall pay to Employee (i) any salary and accrued vacation pay
earned but unpaid as of the date of termination; (ii) a severance payment in an
amount equal to six months of the salary set forth in paragraph 4.1; (iii) the
Bonus Amount; and (iv) any Annual Bonus earned by the Employee but unpaid on the
date of termination. Items (i) and (ii) shall be paid on the date of
termination. Item (iii) shall be paid within ninety (90) days after the date of
termination. Item (iv) shall be paid on or before March 31st. The Company shall
have no further obligation to Employee hereunder. Employee acknowledges and
agrees that the payments set forth herein constitute liquidated damages for
termination of his employment without cause and shall be Employee’s sole and
exclusive remedy.


OWNERSHIP AND USE OF WORK PRODUCTS

9.1     The Employee agrees that any work product produced by the Employee in
furtherance of the business of the Company either developed solely by the
Employee or jointly with any other party will be the sole and exclusive property
of the Company.

9.2     The Company acknowledges that general knowledge and experience including
general techniques, concepts, methods and formulae not developed for the
Company’s specific application or work gained by the Employee prior to or in the
course of his association with the Company, may be used by the Employee at any
time prior to, during or subsequent to his association with the Company, unless
a specific agreement to the contrary is entered into by the Employee and the
Company.

9.3     This Agreement does not apply to general techniques, formulae, concepts
or method for which no equipment, supplies, facility or other resources or trade
secret information of the Company was used and which was developed entirely on
the Employee’s own time unless such general techniques, formulae, concepts or
method relates directly to the actual or specifically targeted business of the
Company.

9.4     At any and all times, either during the term of this Agreement or after
termination hereof, the Employee will promptly, on the request of the Company,
perform all such reasonable acts and execute and deliver all such documents that
may be necessary to vest in the Company the entire right, title and interest in
and to any such work products determined, by the Company, to be the exclusive
property of the Company. Should any such services be rendered after expiration
or termination of this Agreement, a reasonable fee, mutually agreed upon by the
Employee and the Company, will be paid to the Employee on a per diem basis in
addition to reasonable expenses incurred as a result of rendering such services.


RETURN OF PROPERTY

10.     In the event of termination of this Agreement, the Employee agrees to
return to the Company any property, which may be in the possession or control of
the Employee.



--------------------------------------------------------------------------------




SURVIVAL

11.     Notwithstanding the termination of this Agreement for any reason
whatsoever the provisions of Section 5, 9, and 10 hereof and any other provision
of this Agreement necessary to give efficacy thereto shall continue in full
force and effect following such termination.


NOTICE

12.     Any notice or other communication (each a “Communication”) to be given
in connection with this Agreement shall be given in writing and will be given by
personal delivery addressed as follows:

  TO:   The Neptune Society
4312 Woodman Avenue, Third Floor
Sherman Oaks, CA 91423
Attention: President


  AND TO:   James Ford
5210 Premiere Hills Circle, # 233
Woodland Hills, CA 91364


or at such other address as shall have been designated by Communication by
either party to the other. Any Communication shall be conclusively deemed to
have been received on the date of delivery. If the party giving any
Communication knows or ought reasonably to know of any actual or threatened
interruptions of the mails, any such Communication shall not be sent by mail but
shall be given by personal delivery.


ENTIRE AGREEMENT

13.     This Agreement constitutes and expresses the whole agreement of the
parties hereto with reference to the services of the Employee by the Company,
and with reference to any of the matters or things herein provided for, or
hereinbefore discussed or mentioned with reference to such services; all
promises, representations, and understandings relative thereto being merged
herein.


AMENDMENTS AND WAIVERS

14.     No amendment of this Agreement shall be valid or binding unless set
forth in writing and duly executed by both parties hereto. No waiver or any
breach of any provision of this Agreement shall be effective or binding unless
made in writing and signed by the party purporting to give the same and, unless
otherwise provided in the written waiver, shall be limited to the specific
breach waived.


BENEFIT OF AGREEMENT

15.     The provisions of this Agreement shall enure to the benefit of and be
binding upon the legal personal representatives of the Employee and the
successors and assigns of the Employee and the Company.


SEVERABILITY

16.     If any provision of this Agreement is deemed to be void or
unenforceable, in whole or in part, it shall not be deemed to affect or impair
the validity of any other provision of this Agreement, and each and every
section, subsection and provision of this Agreement is hereby declared and
agreed to be severable from each other and every other section, subsection or
provision hereof and to constitute



--------------------------------------------------------------------------------



separate and distinct covenants. The Employee hereby agrees that all
restrictions herein are reasonable and valid.

17.     This Agreement shall be governed by and construed in accordance with the
laws of the State of California. The Company and the Employee hereby irrevocably
consent to the jurisdiction of the courts of the State of California.


COPY OF AGREEMENT

18.     The Employee hereby acknowledges receipt of a copy of this Agreement
duly signed by the Company.


NUMBER AND GENDER

19.     Wherever the singular is used in this Agreement it is deemed to include
the plural and wherever the masculine is used it is deemed to include the
feminine or body politic or corporate where the context or the parties so
require.


        IN WITNESS WHEREOF, the parties have executed this Agreement as of the
day and year first above written:


THE NEPTUNE SOCIETY, INC. EMPLOYEE


                                                   
Authorized Signatory                                                    
James Ford


                                                   
Witness  


                                                   
Name  


                                                   
Address  



--------------------------------------------------------------------------------




APPENDIX A

        The Annual Bonus shall be determined by multiplying the Gross Bonus
Amount by the Bonus Percentage.


A.      THE BONUS PERCENTAGE.

        The Board of Directors has established five goals to be achieved during
the calendar year 2005. Those goals are:

  1.   Generate $28 million in gross revenue;

  2.   Perform 2,692 at-need cases and generate $7 million in total services
revenue;

  3.   Sell 20,000 new pre-need contracts and generate $19.95 million in
pre-need revenue;

  4.   Achieve $1 million in net cash flow from operations and $2.5 million in
EBITDA; and

  5.   Open eight (8) new locations.


        For each one of the above five goals that is achieved by the Company as
of the end of the 2005 calendar year, the Employee shall be entitled to 20% of
the Gross Bonus Amount as calculated below (the “Bonus Percentage”). For
purposes of example only, if the Company achieves only one of the above five
goals, the Bonus Percentage would be 20%; if the Company achieves three of the
above five goals, the Bonus Percentage would be 60%.


B.     THE GROSS BONUS AMOUNT.

        The Gross Bonus Amount will be a product of two figures: (1) the EBITDA
multiplier times (2) the Employee’s annual, salary as set forth in paragraph
4.1. The EBITDA multiplier will be determined by the EBITDA achieved as follows:

EBITDA EBITDA Multiplier
Less than $2,500,000  
7.5%
$2,500,000  30% $3,000,000  45% $3,500,000  60%


        For purposes of example only, if the Company achieves EBITDA for the
calendar year 2005 of $3,000,000, the Gross Bonus Amount shall be 45% of the
annual salary set forth in paragraph 4.1.


C.     BONUS AMOUNT CALCULATION EXAMPLE.

        If the annual salary is $170,000 and the EBITDA is $3,000,000, the Gross
Bonus Amount would be $76,500. If the Bonus Percentage is 60%, the Annual Bonus
would be $45,900.



--------------------------------------------------------------------------------

